DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the support structure" at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be treated as referring to the support for the purpose of examination. 
Claim 16 recites “wherein the air filter cartridge is movable from the latched position to the unlatched position and from the unlatched position to the latched position by moving the air filter cartridge in a first direction parallel to the longitudinal axis” in section d) iii) of the claim. It is unclear how the filter cartridge can be moved from a latched position to an unlatched position and from the unlatched position back to the same latched position by moving the filter cartridge only in one direction. In order to 
A [Wingdings font/0xDF]   [Wingdings font/0xE0] B 
Claims 17 – 34 depend from claim 16 and are also rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 8, 10, 12,13, 15 – 18, 20 – 28, 30, and 32 – 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 363 355 (hereinafter referred to as FR ‘355).
	In regard to claim 1, as best shown in figures 1 and 2a, FR ‘355 discloses a filter cartridge (3) having a filtration media arrangement (8) extending along a longitudinal axis between a first end and a second end. A support (not numbered) is integrally formed with the cover (5) and is operatively coupled to the filtration media arrangement (8), as shown in figures 1 and 2a. The tabs (9) can be considered to form a first part of a 
	In regard to claim 2, as shown in figures 1 and 2a, the filtration media arrangement (8) defines an interior volume and the support is a support tube extending into the interior volume. 
	In regard to claim 5, the plurality of latches in FR ‘355 can be considered to include a latch arm (9) and a latch portion (10) extending from the latch arm. 
	In regard to claim 6, as shown in figures 1 and 2a, the plurality of latches (9) are integrally formed in the support. 
	In regard to claim 7, the plurality of latches (9) can be considered to be located proximate an open first end cap located at the filtration media arrangement (8) first end. 
	In regard to claim 8, there is no requirement in the claim that the “guide pin” have a different structure than the latches. Two of the tabs (9) in FR ‘355 can be considered to form the plurality of latches. The other tab can be considered to form a guide pin capable of helping to align the plurality of latches with a second part of the connection arrangement. 
	In regard to claim 10, the tab (9) forming the guide pin is also integrally formed in the support tube of the air filter cartridge. 

	In regard to claim 15, the filtration media arrangement (8) is capable of acting as an air filtration media. It is noted that this limitation relates to how the filtration media arrangement is used and not its structure. 
	In regard to claim 16, as shown in figures 1 and 2b, the air filter cartridge (3) is used with a housing (1) to form an air cleaner assembly. The housing defines an interior cavity, an air inlet (4), and an air outlet (12). The air inlet and air outlet are in fluid communication with the interior cavity. The air filter cartridge is disposed within the interior cavity. The air filter cartridge extends along a longitudinal axis and includes an air filtration media (8) separating the air inlet from the air outlet. A first connection arrangement includes a first part (9) associated with the filter cartridge and a second part (13) associated with the housing. The filter cartridge is capable of being moved between a latched position (shown in figure 1) and an unlatched position (shown in figures 2a and 2b). In the latched position, the first part (9) is engaged with the second part (13), and in the unlatched position, the first part (9) is disengaged with the3 second part (13). The air filter cartridge is movable from the latched position to the unlatched position and from the unlatched position to the latched position by moving the air filter cartridge parallel to the longitudinal axis. 
	In regard to claim 17, the first part (9), as shown in figure 1, is located within an airflow path defined between the air outlet and the air filtration media. 

	In regard to claim 20, the resilient lip (6) on the cover (5) forms a biasing element that biases the filter cartridge in a direction opposite the insertion direction. 
	In regard to claim 21, the biasing element (6) is part of the cover (5) and is secured the air filter cartridge. 
	In regard to claim 22, the filter cartridge moves along the ramp (14), and thus rotates, as the filter cartridge moves from the latched position to the unlatched position, while also moving in a direction along the longitudinal axis. 
	In regard to claim 23, the first part includes a tab (9) that can be considered to form a deflectable latch arm and the second part (13) can be considered to form a catch engaged with the deflectable latch arm. 
	In regard to claim 24, as shown in figure 2a, the deflectable latch arm includes a plurality of deflectable latch arms (9).
	In regard to claim 25, as shown in figure 2a, the deflectable latch arm (9) is integrally formed in a support tube of the air filter cartridge. 
	In regard to claims 26 – 28, the tab (9) that forms the first part can alternately be considered to form a “guide pin” as broadly recited in the claim. In this case, FR ‘355 can be considered to include a plurality of guide pins (9) that are integrally formed in a support tube of the air filter cartridge. 

	In regard to claim 32, the second part (13) includes a channel structure (11) for receiving the guide pin (9). 
	In regard to claim 33, the biasing element (6) is located proximate a closed end of the air filter cartridge. 
	In regard to claim 34, both the first part (9) and the second part (13) can be considered to be located proximate an open end of the air filter cartridge. 

Allowable Subject Matter
Claims 3, 4, 9, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter cartridges and assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773